ORDER
PER CURIAM.
After remand,1 J.R.2 appeals from the judgment terminating his parental rights to K.R. pursuant to Section 211.447 RSMo 1994.3 In his first point, Father contends the trial court erred in that its findings pursuant to Section 211.447.2(2) are not supported by substantial evidence and are against the weight of the evidence. For his second point, Father argues the trial court erred in applying the factors set forth in Section 211.447.3, particularly Section 211.447.3(4).
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b).

.We remanded this matter “so that the trial court may enter the appropriate findings for each subparagraph" of Section 211.447.2(2). In the Interest of K.R., 957 S.W.2d 519, 520 (Mo. App. E.D.1997). The judgment from which Father now appeals includes findings with respect to each of the subparagraphs of Section 211.447.2(2).


. On the Court's own motion, the parties' initials have been used in the caption and body of this order.


. All statutory references are to RSMo 1994